Exhibit 10.3

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) is made effective as of May 31, 2007,
by and among (a) TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation
(“TESSCO”), TESSCO SERVICE SOLUTIONS, INC., a Delaware corporation, TESSCO
COMMUNICATIONS INCORPORATED, a Delaware corporation, WIRELESS SOLUTIONS
INCORPORATED, a Maryland corporation, and TESSCO BUSINESS SERVICES, LLC, a
Delaware limited liability company, TESSCO SUPPLY CHAIN SERVICES, LLC, a
Delaware limited liability company, TESSCO PRODUCT SOLUTIONS, LLC, a Delaware
limited liability company,  TESSCO INTEGRATED SOLUTIONS, LP, a Delaware limited
partnership, and GW SERVICE SOLUTIONS, INC, a Delaware corporation (all of the
aforementioned entities, including TESSCO, being hereinafter called collectively
the “Borrowers”); (b) TESSCO INCORPORATED, a Delaware corporation (the
“Guarantor”) (c) the Lenders who are or may become a party to this Agreement; 
(d) WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders, and (e) SUNTRUST BANK, as Arrangement Agent (the Administrative Agent
and the Arrangement Agent are collectively referred to herein as the “Agents”).

RECITALS

Pursuant to a Credit Agreement dated as of June 30, 2004 by and among TESSCO, 
Cartwright Communications Company, a Delaware corporation (“Cartwright”), TESSCO
Service Solutions, Inc., TESSCO Communications Incorporated, Wireless Solutions
Incorporated, TESSCO Business Solutions, LLC, (all of the aforementioned
entities being hereinafter called collectively the “Original Borrowers”), the
Lenders named therein, the Administrative Agent and the Arrangement Agent (as
the same may from time to time be amended, restated, supplemented, or otherwise
modified, the “Credit Agreement”), the Lenders agreed to make available to the
Original Borrowers a term loan in the principal amount of $4,500,000 (the
“Loan”).  The Original Borrowers’ obligation to repay the Loan with interest is
evidenced by a Term Note dated June 30, 2004 from the Original Borrowers made
payable to the Lenders in the principal amount of the Loan (as the same may from
time to time be amended, restated, supplemented, or otherwise modified, the
“Note”).

On March 22, 2006, with the prior consent of the Agents and Lenders, Cartwright
entered into an Agreement and Plan of Merger with TESSCO Incorporated, pursuant
to which, Cartwright merged with and into TESSCO Incorporated, and TESSCO
Incorporated became the survivor of such merger.

The Credit Agreement was amended by a Joinder, Assumption, Ratification and
Modification Agreement dated as of August 29, 2006, by and among the Borrowers,
the Lenders named therein, and the Agents, whereby the Lenders and the Agents
permitted TESSCO Supply Chain Services, LLC, TESSCO Product Solutions, LLC,
TESSCO Integrated Solutions, LP, and GW Service Solutions, Inc. to jointly and
severally assume the obligations under the Loan Documents, and modify certain
other terms and conditions of the Loan Documents.


--------------------------------------------------------------------------------


As used herein, the term “Loan Documents” means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers or any other party or parties to evidence, secure, or
guarantee, or in connection with, the Loan.

 The Borrowers have now requested that the Lenders and the Agents make certain
modifications to the Credit Agreement, and the Lenders and the Agents have
agreed to do so, subject to and upon the terms and conditions hereinafter set
forth.

AGREEMENTS

Now, therefore, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:

1.             Recitals; Defined Terms.  The parties hereto acknowledge that the
above Recitals are true and correct and agree that the same are incorporated
herein.  Unless the context clearly indicates otherwise, each term used in this
Agreement which is defined in the Recitals shall have the meaning given to such
term in the Recitals, and each capitalized term used herein which is not
otherwise defined herein shall have the meaning given to such term in the Credit
Agreement.

2.             Amendments to Credit Agreement.  Effective as of the effective
date of this Agreement, the definition of “Revolving Credit Agreement” appearing
in Section 1.1 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in lieu thereof:

“Revolving Credit Agreement” means that certain Credit Agreement dated as of the
31st day of May, 2007 by and among (a) TESSCO Technologies Incorporated, a
Delaware corporation, TESSCO Service Solutions, Inc., a Delaware corporation,
TESSCO Incorporated, a Delaware corporation, TESSCO Communications Incorporated,
a Delaware corporation, Wireless Solutions Incorporated, a Maryland corporation,
TESSCO Business Services, LLC, a Delaware limited liability company, TESSCO
Supply Chain Services, LLC, a Delaware limited liability company, TESSCO Product
Solutions, LLC, a Delaware limited liability company, TESSCO Integrated
Solutions, LP, a Delaware limited partnership, GW Service Solutions, Inc., a
Delaware corporation

3.             Representations and Warranties.  In order to induce the Lenders
and the Agents to enter into this Agreement, the Borrowers represent and warrant
to the Lenders and the Agents that as of the date hereof (a) no Event of Default
exists under the provisions of the Loan Documents, (b) except as to matters of
which the Borrowers have advised the Administrative Agent in a writing and which
have been acknowledged by the Administrative Agent, all of the representations
and warranties of the Borrowers in the Loan Documents are true and correct on
the date hereof as if the same were made on the date hereof (provided that any
representation or warranty that speaks “as of the Closing Date” or as of any
other specific date shall continue to speak as of such date, notwithstanding),
(c) no material adverse change has occurred in the


--------------------------------------------------------------------------------


business, financial condition, prospects or operations of the Borrowers since
the date of the most recent financial statement of the Borrowers furnished to
the Lenders and the Agents in accordance with the provisions of the Loan
Documents, and (d) this Agreement constitutes the legal, valid and binding
obligation of the Borrowers, jointly and severally enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.  If any of the
foregoing representations and warranties shall prove to be false, incorrect or
misleading in any material respect, the Lenders and the Agents may, in their
absolute and sole discretion, declare that a default has occurred and exists
under the provisions of the Loan Documents, and the Lenders and the Agents shall
be entitled to all of the rights and remedies set forth in the Loan Documents as
the result of the occurrence of such default.

4.             Ratification and No Novation.  The Borrowers hereby ratify and
confirm all of their obligations, liabilities and indebtedness under the
provisions of the Credit Agreement, the Note, and the other Loan Documents, as
the same may be amended and modified by this Agreement.  The Lenders, the
Agents, and the Borrowers agree that it is their intention that nothing herein
shall be construed to extinguish, release or discharge or constitute, create or
effect a novation of, or an agreement to extinguish any of the obligations,
indebtedness and liabilities of the Borrowers or any other party under the
provisions of the Loan Documents.  The Borrowers agree that all of the
provisions of the Credit Agreement and the other Loan Documents shall remain and
continue in full force and effect as the same may be modified and amended by
this Agreement.  In the event of any conflict between the provisions of this
Agreement and the provisions of the Loan Documents, the provisions of this
Agreement shall control.

5.             Fees, Costs and Expenses.  The Borrowers shall pay to the Agents
and the Lenders on demand all costs and expenses both now and hereafter paid or
incurred with respect to the preparation, negotiation, execution, administration
and enforcement of this Agreement and all documents related thereto, including,
without limitation, reasonable attorney’s fees and expenses, recording costs and
costs of record searches.

6.             Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Maryland.

7.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Lenders, the Agents, and the Borrowers, and their
respective successors and assigns.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed and sealed, the day and year first above written.

WITNESS:

BORROWERS:

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

/s/

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 



TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

/s/

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 



TESSCO COMMUNICATIONS
INCORPORATED

 

 

 

 

 

 

 

/s/

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 



WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

 

/s/

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 



TESSCO BUSINESS SERVICES, LLC

 

 

 

 

 

 

 

/s/

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

[signatures continue]


--------------------------------------------------------------------------------


 

TESSCO SUPPLY CHAIN SERVICES, LLC

 

 

 

 

 

 

 

/s/

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 



TESSCO PRODUCT SOLUTIONS, LLC

 

 

 

 

 

 

 

/s/

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 



TESSCO INTEGRATED SOLUTIONS, LP

 

 

 

 

 

 

 

By:

TESSCO Product Solutions, LLC,

 

 

its general partner

 

 

 

 

/s/

 

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

/s/

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

TESSCO INCORPORATED

 

 

 

 

 

 

 

/s/

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

[signatures continue]


--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

/s/

By:

 

   /s/ Timothy A. Knabe

 

 

 

Timothy A. Knabe

 

 

Senior Vice President

 

 

 

 

 

 



SUNTRUST BANK

 

 

 

 

 

 

 

/s/

By:

 

   /s/ Gregory Farno

 

 

 

Gregory Farno

 

 

Senior Vice President

 

 

 



ADMINISTRATIVE AGENT:

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

/s/

By:

 

   /s/ Timothy A. Knabe

 

 

 

Timothy A. Knabe

 

 

Senior Vice President

 

 

 

 

 

 



ARRANGEMENT AGENT:

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

/s/

By:

 

   /s/ Gregory Farno

 

 

 

Gregory Farno

 

 

Senior Vice President

 


--------------------------------------------------------------------------------